Citation Nr: 0907660	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder (claimed as mental stress), to include 
as secondary to alcoholism.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to alcoholism.

3.  Entitlement to service connection for hypertension, to 
include as secondary to alcoholism.

4. Entitlement to service connection for anemia, to include 
as secondary to alcoholism.

5. Entitlement to non-service-connected pension.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1975 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from St. Louis, Missouri, Regional Office 
(RO) rating decisions of September 2003 and February 2004.  
The Board notes that the Veteran's claim for non-service-
connected pension was denied in September 2003, and a notice 
of disagreement (NOD) was submitted in October 2003.  
However, no statement of the case (SOC) was ever issued in 
response to the NOD for the issue of entitlement to non-
service-connected pension.  Under these circumstances, a SOC 
should be issued to address this outstanding issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal was remanded by the Board to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., in 
December 2006.

The issues of entitlement to service connection for 
hypertension, as well as non-service-connected pension, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of an 
acquired psychiatric disorder.  

2.  Diabetes mellitus did not have its onset in or is 
otherwise attributable to service, to include as secondary to 
a service-connected disability.  

3.  Anemia did not have its onset in or is otherwise 
attributable to service, to include as secondary to a 
service-connected disability.  



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, and it is not proximately to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service, and it is not proximately to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2008).

3.  Anemia was not incurred in or aggravated by active 
service, and it is not proximately to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims of entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  

Prior to the initial adjudication of the Veteran's claim, a 
letter addressing the VCAA was furnished to the Veteran in 
October 2003.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 38 C.F.R. § 3.159 was recently revised, effective 
as of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  The 
aforementioned notice letter informed the Veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims and to provide any relevant evidence 
in his possession.  While the October 2003 letter did not 
inform the Veteran of the manner in which VA assigns initial 
ratings and effective dates, a December 2006 letter complied 
with this requirement.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Based on the foregoing, the Board 
concludes that VA has provided the Veteran with appropriate 
VCAA notice.

With respect to the duty to assist, the Veteran's active duty 
service treatment records and VA medical records are in the 
file.  In the December 2006 Board remand, additional VA 
records were requested from the St. Louis, Missouri, VA 
Medical Center.  Those records have been associated with the 
file.  Also at that time, the Board noted that the Veteran 
should be mailed a release form so as to request records from 
S.N. for treatment received prior to 1995.  Two attempts were 
made by VA to retrieve any pertinent medical records from 
S.N., the last of which took place in July 2008.  To date, no 
reply has been received.  To that end, the Board notes that 
the Veteran is also responsible for assisting VA in obtaining 
private medical information relating to his claim.  See Olson 
v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the 
duty to assist is not always a one-way street, or a blind 
alley, and that the Veteran must be prepared to cooperate 
with the VA's efforts to provide an adequate medical 
examination and submit all the medical evidence supporting 
his claims.).  Therefore, the Board finds that VA's duty to 
assist has been satisfied in this case, as the VA made two 
separate attempts to satisfy the directives of the December 
2006 Board remand. 

The Board has also considered whether a VA medical 
examination or opinion should be obtained with regard to any 
of the Veteran's claimed disorders.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the Board finds that a VA 
examination is not necessary to determine whether any of the 
disorders decided herein are related to his period of 
honorable service, as the standards of the Court's recent 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

However, as explained below, the Veteran has presented no 
competent medical evidence of an in-service injury or disease 
that resulted in current diabetes mellitus, anemia, or an 
acquired psychiatric disorder, and none is evident from the 
service treatment records.  Also significant is the fact that 
the Veteran's current diabetes and anemia were diagnosed many 
years following separation, and that the Veteran's file does 
not contain a medical nexus to service for diabetes mellitus 
or anemia.  In light of these findings, the second and third 
prongs of McLendon have not been met.  Any physician 
rendering an opinion of necessity would be required to rely 
on the Veteran's own statement as to what transpired in 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993); but see 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (emphasizing 
that the Board may not disregard a medical opinion solely on 
the rationale that the medical opinion is based on a history 
provided by the Veteran; rather, the Board must assess the 
Veteran's credibility in reporting the statements to the 
medical examiner).  A medical nexus opinion, under the 
circumstances presented in this case, is not warranted, as 
there is no competent evidence of a current disability, or 
that such disability is related to the Veteran's service.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be awarded on a direct basis for 
disabilities that were incurred in active military service 
or, if pre-existing active service, were aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  Where 
a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

Acquired Psychiatric Disorder

With regard to the Veteran's claim for entitlement to service 
connection for mental stress, his treatment records do not 
document a diagnosis of an acquired psychiatric disorder, or 
any other disability manifested by metal stress.  The 
Veteran's service treatment records are silent for any 
complaints, treatment, or diagnosis of an acquired 
psychiatric disorder.  

Likewise, the veteran has undergone several recent post 
service mental health screenings that have failed to result 
in a currently diagnosed psychiatric disorder.  For example, 
a September 2000 VA progress report notes that the veteran 
reported no feelings of depression or hopelessness.  H e had 
also not been bothered by lack of interest or loss of please 
in doing things.  Similarly, a depression screening in June 
2004 and January 2006 and VA PTSD screening in February 2007 
were negative.  The Board notes that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion of a current acquired 
psychiatric disorder.  In the absence of evidence indicating 
that the veteran has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that his contentions with regard to existence of a 
currently diagnosed acquired psychiatric disorder to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the Board concludes that service 
connection for an acquired psychiatric disorder, to include 
mental stress, is not warranted.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disorder.  See Gilbert v. Derwinski, 1 
Vet. App. at 53.


Diabetes Mellitus & Hypertension

At the outset, the Board notes that the Veteran has been 
diagnosed with diabetes mellitus and anemia.  Thus, element 
(1) of Hickson has been satisfied with respect these claims, 
as the Veteran has demonstrated a current diagnosis for these 
disabilities.  

However, the Board notes that the Veteran's service treatment 
records are negative for complaints, treatment, or a 
diagnosis of diabetes mellitus or anemia.  Neither diabetes 
nor anemia was noted on separation.  See VA Standard Forms 88 
and 93, September 5, 1978.  Thus, element (2) of Hickson has 
not been satisfied.  

In this regard, the Board observes that there is no competent 
medical evidence or medical opinion linking any of either 
disorder to his period of military service.  A June 2000 VA 
outpatient report indicates that the Veteran was initially 
diagnosed with diabetes 10 years prior, in 1990.  An 
etiological nexus opinion linking the Veteran's diabetes to 
his period of active service was not provided.  See VA 
outpatient report, June 6, 2000.  While a disability 
determination by the Missouri Division of Employment Security 
noted that the Veteran was not disqualified from receiving 
disability benefits as a result of his diabetes, the 
determination did note include any evidence linking the 
Veteran's disorder to his military service.  Furthermore, the 
Veteran has not contended that his diabetes mellitus 
originated during his period of active service.  Accordingly, 
the Board concludes that service connection for diabetes 
mellitus was not manifested during active service.  

The Board notes that the RO addressed the issue of herbicide 
exposure, even though that theory of causation was not raised 
by either the Veteran or the record.  A Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  
However, the Veteran did not enter military service until 
October 1975, several months following the end of the Vietnam 
era.  Moreover, the Veteran's file does not contain evidence 
of any in-country service in the Republic of Vietnam or 
exposure to herbicide agents.  Accordingly, service 
connection for diabetes secondary to herbicide exposure is 
not warranted  

As with his diabetes mellitus, anemia was not initially 
manifested during service.  On the contrary, the January 2004 
treatment record noted that the Veteran anemia was manifested 
in 1987.  Again, the Board observes that the veteran had not 
contended that his anemia began during service or was 
aggravated therein.  Accordingly, service connection for 
anemia on a direct basis is not warranted.  

In denying the Veteran's claims for service connection for 
diabetes mellitus and anemia on a direct basis, the Board 
observes that there is a significant gap between active 
service and the initial diagnoses of the current 
disabilities.  This absence of evidence constitutes negative 
evidence tending to disprove the claim that the Veteran had 
an injury or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings of 
anemia for 9 years following service and findings of diabetes 
for 12 years following service, is itself evidence which 
tends to show that these disorders did not have their onset 
in service or for many years thereafter.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Veteran contends that his acquired psychiatric condition, 
diabetes mellitus, and anemia resulted from alcoholism which 
began in service.  While the Veteran, his mother, and his 
friend have reported that the Veteran had trouble with 
alcohol since service, the Veteran's service treatment 
records do not record any alcohol related illness.  The Board 
notes that the veteran, while entirely competent to report 
his symptoms both current and past, has presented no clinical 
evidence or medical opinion of a diagnosed alcohol related 
illness during service.  In the absence of evidence 
indicating that the veteran, his mother, or his friend have 
the medical knowledge or training requisite for the rendering 
of clinical opinions, the Board must find that his 
contentions with regard to the etiology of any alcohol 
related  disability during service to be of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In any event, even if alcohol related illness were shown 
during service, the Board notes that service-connected 
compensation may not be awarded for disability due to 
"primary" alcohol abuse, including disorders that result 
from primary alcohol abuse.  See Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001); see also 38 U.S.C.A. § 1110 (West 
2002).  

The Board acknowledges that service connection may be awarded 
for disability resulting from an alcohol abuse disorder when 
it is shown that the alcohol abuse disorder arises 
secondarily from a service-connected disability.  See Allen.  
However, in the present case, the evidence does not show that 
the Veteran currently has alcohol abuse, or any alcohol 
related illness, as a result of a service connected 
disability.  On the contrary, the Veteran has not been 
awarded service connection for any disability.  Therefore, 
even if it were shown that the Veteran's diabetes mellitus 
and/or anemia resulted from alcohol abuse or alcoholism, 
service connection would not be warranted as the Veteran is 
barred by law from establishing service connection for 
disability primarily due to alcoholism. 


Conclusion

Based on the discussions above, the Board concludes that 
service connection for an acquired psychiatric disorder, 
diabetes, and anemia is not warranted either as directly 
incurred in or aggravated by service or as secondary to an 
alcohol related illness resulting from service connected 
disability. 

To reiterate, the only evidence of record in support of the 
Veteran's claims for service connection are his own lay 
statements, and those of his mother and a friend, received in 
October 2002.  In these statements, the Veteran's claimed 
diabetes and mellitus are alleged to have resulted from 
alcoholism which the Veteran asserts began during, or as a 
result of, his active military service.  Similarly, the 
Veteran's mother and friend reported that the Veteran did not 
have a problem with alcohol or stress prior to his military 
service, and both stated that the Veteran's claimed disorders 
were a result of his alcoholism, which was in turn caused by 
his period of active duty.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
lay evidence is one type of evidence that must be considered, 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements. Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994). (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

The Veteran, his mother, and his friend can attest to factual 
matters of which they had first-hand knowledge, e.g., in the 
case of the Veteran, experiencing symptoms in service, etc.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran and other lay persons of record have not 
been shown to be capable of making medical conclusions, thus, 
their statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he has not been shown to have medical expertise 
necessary to provide an opinion as to the etiology of any 
currently diagnosed acquired psychiatric disorder, diabetes 
mellitus, or anemia. See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Accordingly, his opinions as to the etiology of his 
claimed disabilities lack probative weight.  

Simply put, the evidence in this case has failed to 
demonstrate that the Veteran's claimed disorders were 
incurred in or permanently aggravated by his period of active 
service or are otherwise etiologically related to service or 
a service connected disability.  The Veteran's anemia and 
diabetes were not diagnosed until 1987 and 1990, respectively 
(approximately nine and 12 years following his period of 
active duty).  His separation examination did not note a 
diagnosis of an acquired psychiatric disorder, diabetes, or  
anemia and his file does not contain a medical nexus opinion 
linking any of his claimed disabilities to his period of 
active duty.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims 
and that doctrine is not for application in this case.  See 
Gilbert.  


ORDER

Entitlement to service connection for and acquired 
psychiatric disorder (claimed as mental stress), to include 
as secondary to alcoholism, is denied.

Entitlement to service connection for diabetes mellitus, to 
include as secondary to alcoholism, is denied.

Entitlement to service connection for anemia, to include as 
secondary to alcoholism, is denied.


REMAND

Although the Board regrets further delay, additional 
development is necessary prior to the adjudication of the 
Veteran's claim of entitlement to service connection for 
hypertension, as well as the Veteran's claim for non-service-
connected pension.

Uncontrolled hypertension was diagnosed repeatedly throughout 
the Veteran's post-service treatment records.  The Veteran 
has maintained that he was diagnosed with hypertension in 
1978 at Fort Dix.  At the time of his separation in September 
1978, a blood pressure reading of 144/84 was recorded.  A re-
check during sitting revealed that his blood pressure reading 
was 118/58.  Although hypertension was neither noted nor 
diagnosed, the initial blood pressure reading appears to be 
high abnormally elevated.   

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

In light of the above evidence, the Veteran should be 
afforded a comprehensive examination in order to the current 
nature, severity, and etiology of his chronic hypertension.  
All indicated tests and studies should be accomplished and 
the findings then reported in detail.

Further, the Board notes that the Veteran's claim for non-
service-connected pension was denied in September 2003, and a 
NOD was submitted in October 2003.  However, no statement of 
the case (SOC) was ever issued in response to the NOD for the 
issue of entitlement to non-service-connected pension.  Under 
these circumstances, a SOC should be issued to address this 
outstanding issue.  See Manlicon.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the 
case for the issue of entitlement to non-
service-connected pension.  Only if the 
Veteran perfects an appeal of this claim 
should it be certified to the Board.

2.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature, 
severity, and etiology of his chronic 
hypertension. All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should advance an opinions as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's chronic 
hypertension had its onset during active 
service; or otherwise originated during 
active service.

Send the claims folders to the examiner or 
examiners for review of pertinent 
documents therein. The examination report 
should reflect that such a review was 
conducted.

3.  Then readjudicate the Veteran's 
entitlement to service connection for 
hypertension.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


